TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 27, 2020



                                      NO. 03-19-00284-CV


                                    Alvy Childress, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




     APPEAL FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
              AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the trial court’s order granting appellee’s motion for summary judgment

signed by the trial court on April 29, 2019. Having reviewed the record and the parties’

arguments, the Court holds that there was no reversible error in the trial court’s order. Therefore,

the Court affirms the trial court’s order. Because appellant is indigent and unable to pay costs,

no adjudication of costs is made.